      Case 5:20-cv-04013-JAR-ADM Document 132 Filed 12/11/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 ATLANTIC SPECIALTY INSURANCE
 COMPANY, as Subrogee of Crossland Heavy
 Contractors, Inc., and CROSSLAND HEAVY
 CONTRACTORS, INC.,
                                                          Case No. 20-CV-04013-JAR-ADM
               Plaintiffs,

               v.

 MIDWEST CRANE REPAIR, LLC,

               Defendant.


                                  MEMORANDUM AND ORDER

       On November 10, 2020, the Court issued a Memorandum and Order as to Plaintiffs

Atlantic Specialty Insurance Company and Crossland Heavy Contractors, Inc.’s Motion to

Dismiss Claims Without Prejudice.1 The Court conditionally granted Plaintiffs’ request for

dismissal without prejudice on certain conditions—costs would be awarded to Defendant as the

prevailing party and the Court would retain jurisdiction to award Defendant any duplicative

attorney fees and expenses expended in subsequent litigation. The Court gave Plaintiffs until

December 1, 2020 to withdraw their motion to dismiss without prejudice if they determined

these conditions were too onerous. On December 4, 2020, the Court extended that deadline to

December 15, 2020.

       Now before the Court is Defendant Crossland Heavy Contractor, Inc.’s Motion for

Clarification of November 10, 2020 Order (Doc. 127), asking the Court to clarify its condition of

dismissal. Plaintiffs join in the motion.2 Specifically, Defendant asks “what would constitute a


       1
           Doc. 118.
       2
           Doc. 131.
      Case 5:20-cv-04013-JAR-ADM Document 132 Filed 12/11/20 Page 2 of 3




claim or subsequent lawsuit which would trigger the duplicative attorneys’ fees condition.”3 The

parties wish to clarify whether duplicative fees would be awarded for any claim arising from the

crane collapse that gave rise to this action, or whether a duplicative fee award would be confined

to a subsequent property damage claim.

       In determining whether Defendant is entitled to fees incurred in a subsequently filed

action, the parties shall refer to Fed. R. Civ. P. 41(d), and AeroTech, Inc. v. Vernon Estes4 for

guidance. The rationale for this condition is that dismissal without prejudice poses a “risk that

the plaintiff will refile the suit and impose duplicative expenses upon [the defendant].”5 “To

ensure that Plaintiff[] [is] only held responsible for attorney’s fees and expenses that are

duplicative, it is necessary to know the contours of the forthcoming state court action.”6 The

Court declines to issue an advisory opinion about a request for fees incurred in a state court

action that has not yet been filed. Subject to Defendant making a detailed showing of

reasonableness and duplication, the Court would award duplicative attorney fees incurred by

Defendant in any subsequent litigation initiated by Plaintiff against Defendant. The Court

reserves ruling on the amount of those fees until after any subsequent state court action is filed

and a fee application is submitted for review.

       IT IS THEREFORE ORDERED BY THE COURT Defendant Crossland Heavy

Contractor, Inc.’s Motion for Clarification of November 10, 2020 Order (Doc. 127) is denied.

       IT IS SO ORDERED.

       Dated: December 11, 2020



       3
           Doc. 127 at 2.
       4
           110 F.3d 1523, 1526 (10th Cir. 1997).
       5
           Id. at 1527.
       6
           Hill v. Pope, No. CIV.A. 07-CV-02722WD, 2009 WL 321789, at *5 (D. Colo. Feb. 9, 2009).




                                                      2
Case 5:20-cv-04013-JAR-ADM Document 132 Filed 12/11/20 Page 3 of 3




                                    S/ Julie A. Robinson
                                    JULIE A. ROBINSON
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                3
